SHAHOOD, J.
We affirm appellant’s conviction and sentence on all issues raised except the final issue dealing with the written judgment. Appellee concedes, and we agree, that the written judgment in this case improperly states that appellant was convicted of burglary of a dwelling with a battery, a first degree felony, punishable by life. However, appellant was convicted of only burglary of a dwelling, a second degree felony. Since the judgment does not conform to the jury’s verdict, this should be corrected on appeal. See Lawson v. State, 470 So.2d 109 (Fla. 4th DCA 1985)(judgment must conform to jury’s verdict); see also McPhee v. State, 657 So.2d 70 (Fla. 3d DCA 1995)(remand to the trial court to conform the written judgment to the jury verdict).
We accordingly remand to the trial court to conform the written judgment to the jury verdict. Appellant need not be present to correct this error.
AFFIRMED; REMANDED TO THE TRIAL COURT TO CORRECT ERROR.
HAZOURI and MAY, JJ., concur.